

 
 

--------------------------------------------------------------------------------

 

GEOGLOBAL RESOURCES INC.
REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this “Agreement”) is made and entered into
as of the 19 day of June, 2007 between GeoGlobal Resources Inc., a Delaware
corporation (the “Company”), and Primary Capital Inc. and Jones, Gable & Company
Limited (the “Agents”).


RECITALS


WHEREAS the Company proposes to issue to the Subscribers (as defined herein)
units comprised of common shares of the Company (“Common Shares”) and common
share purchase warrants entitling the Subscribers to subscribe for common shares
of the Company (“Warrant Shares”) pursuant to subscription agreements as
described in the Agency Agreement dated June 19, 2007 between the Company and
the Agents (the “Agency Agreement”);


AND WHEREAS the Company proposes to issue to the Agents compensation options
exercisable for units comprised of common shares of the Company (“Compensation
Shares”) pursuant to the Agency Agreement;


AND WHEREAS, pursuant to the Agency Agreement, the Company has agreed to effect
the registration of the Common Shares, Warrant Shares and Compensation Shares on
the terms and subject to the conditions set forth therein and herein;


NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the parties hereby agree as follows:


1.           REGISTRATION RIGHTS.


1.1           Certain Definitions.  As used in this Agreement, the following
terms shall have the meanings set forth below:


 
(a)
“Closing” shall mean the closing of the initial sale of the Registrable
Securities;



 
(b)
“Commission” shall mean the United States Securities and Exchange Commission or
any other federal agency at the time administering the Securities Act;



 
(c)
“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended;



 
(d)
“Holder” shall mean any holder of Registrable Securities and any holder of
Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with Section 1.8 hereof;



 
(e)
“Registrable Securities” shall mean (i) the Common Shares, (ii) the Warrant
Shares, (iii) the Compensation Shares, and (iv) any common shares of the Company
issued as a dividend or other distribution with respect to or in exchange for or
in replacement of the shares referenced in (i), (ii) and (iii) above, provided,
however, that Registrable Securities shall not include (a) any common shares of
the Company which have previously been registered or which have been sold to the
public either pursuant to a registered public offering or Rule 144, or (b) any
common shares of the Company held by a Holder that may immediately be sold under
Rule 144 during any 90-day period and including Rule 144(k);



 
(f)
The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing the Registration Statement, and
the declaration or ordering of the effectiveness of such registration statement;



 
(g)
“Registration Expenses” shall mean all expenses incurred in effecting any
registration pursuant to this Agreement, including, without limitation, all
registration, qualification and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company, blue sky fees and expenses,
fees and disbursements of counsel for the Holders (which shall not exceed
US$10,000) and expenses of any regular or special audits incident to or required
by any such registration, but shall not include Selling Expenses, and the
compensation of regular employees of the Company, which shall be paid in any
event by the Company;



 
(h)
“Registration Statement” shall mean the registration statement filed pursuant to
the Securities Act relating to the resale of the Registrable Securities by the
Holders, and all amendments and supplements to such Registration Statement,
including pre- and post-effective amendments;



 
(i)
“Rule 144” shall mean Rule 144 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission;



 
(j)
“Securities Act” shall mean the United States Securities Act of 1933, as
amended;



 
(k)
“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer taxes applicable to the sale of Registrable Securities; and



 
(l)
“Subscribers” shall mean the persons buying Registrable Securities pursuant to
subscription agreements in the form agreed upon by the Agents and the Company.



1.2           Registration


(a)           The Company covenants to prepare and file with the Commission, as
promptly as practicable following the Closing and in any event within 60 days
after the Closing, a Registration Statement for an offering to be made on a
continuous shelf basis following the date of effectiveness covering the resale
of the Registrable Securities by the Holders.  The Registration Statement shall
be on Form S-3 under the Securities Act or another appropriate form selected by
the Company permitting registration of the resale of the Registrable Securities
by the Holders from time to time.  The Company shall use its reasonable best
efforts to cause the Registration Statement to become effective pursuant to the
Securities Act within 90 days after the Closing.


(b)           The Registration Statement shall not be deemed to have become
effective under the Securities Act (i) unless it has been filed and has been
declared effective under the Securities Act by the Commission and remains
effective pursuant to the Securities Act with respect to the disposition of all
Registrable Securities on a continuous shelf basis until all such Registrable
Securities are sold or cease to be Registrable Securities, or (ii) if the
offering of the Registrable Securities pursuant to such Registration Statement
is interfered with by any stop order, cease trade order, injunction or other
order or requirement of the Commission or any other governmental agency, court
or stock exchange.


1.3           Expenses of Registration.  The Company shall pay all Registration
Expenses whether or not such registration shall become effective.


1.4           Registration Procedures.  In the case of the registration effected
by the Company pursuant to this Agreement, the Company will keep each Holder
advised in writing as to the initiation of such registration and as to the
completion thereof.  At its expense, the Company will use its best efforts to:


 
(a)
Keep such registration effective until all such Registrable Securities are sold
or cease to be Registrable Securities;



 
(b)
Prepare and file with the Commission such amendments and supplements to such
Registration Statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities
covered by such Registration Statement;



 
(c)
Furnish such number of prospectuses and other documents incident thereto,
including any amendment of or supplement to the prospectus, as a Holder from
time to time may reasonably request;



 
(d)
Notify each seller of Registrable Securities covered by such Registration
Statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
(i) no longer meets the requirements of Section 10(a)(3) of the Securities Act,
or (ii) includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or incomplete in the light of the circumstances then
existing, and that offers and sales of Registrable Securities in reliance on the
prospectus included in the Registration Statement must cease.  At the request of
any such seller, the Company shall prepare and furnish to such seller a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such shares, such prospectus used shall meet the requirements of
Section 10(a)(3) of the Securities Act, or not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or incomplete in the
light of the circumstances then existing;



 
(e)
Cause all such Registrable Securities registered pursuant hereunder to be listed
on each securities exchange on which similar securities issued by the Company
are then listed;



 
(f)
Use its best efforts to obtain all other approvals, consents, exemptions or
authorizations from such governmental agencies or authorities as may be
necessary to enable the Holders to consummate the disposition of the Registrable
Securities;



 
(g)
Provide a transfer agent and registrar for all Registrable Securities registered
pursuant to the Registration Statement and a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;



 
(h)
Otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least 12 months, but not more than 18 months, beginning with the first month
after the effective date of the Registration Statement, which earnings statement
shall satisfy the provisions of Section 11(a) of the Securities Act;



 
(i)
Subject to compliance with the requirements of the Securities Act, cooperate
with the Holders to facilitate the timely preparation and delivery of
certificates not bearing any restrictive legends representing the Registrable
Securities sold pursuant to the Registration Statement, and cause such
Registrable Securities to be issued in such denominations and registered in such
names in accordance with instructions of the Holders that are provided to the
Company;



 
(j)
In connection with any underwritten offering pursuant to a registration
statement filed pursuant to Section 1 hereof, the Company will enter into an
underwriting agreement with an underwriter selected and retained by the selling
security holders, and reasonably acceptable to the Company in its discretion, in
form reasonably necessary to effect the offer and sale of common shares,
provided such underwriting agreement contains reasonable and customary
provisions; and



 
(k)
Furnish, on the date that such Registrable Securities are delivered to the
underwriters for sale, if such securities are being sold through underwriters
or, if such securities are not being sold through underwriters, on the date that
the Registration Statement becomes effective, (i) an opinion, dated as of such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in a
underwritten public offering, and (ii) a letter, dated as of such date, from the
independent certified public accountants of the Company, in form and substance
as is customarily given by the Company’s independent registered public
accountants to underwriters in an underwritten public offering, addressed to the
underwriters, if any, and if permitted by applicable accounting standards, to
the Holders participating in such registration.



1.5           Indemnification.


(a)
The Company will indemnify each Holder, each of its officers, directors and
partners, legal counsel, and accountants and each person controlling such Holder
within the meaning of Section 15 of the Securities Act, with respect to which
registration, qualification or compliance has been effected pursuant to this
Agreement, and each underwriter, if any, and each person who controls within the
meaning of Section 15 of the Securities Act any underwriter, against all
expenses, claims, losses, damages, and liabilities (or actions, proceedings or
settlements in respect thereof) arising out of or based on any untrue statement
(or alleged untrue statement) of a material fact contained in any prospectus or
other document (including any related registration statement, notification or
the like) incident to any such registration, qualification or compliance, or
based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any violation by the Company of the Securities Act or any rule or
regulation thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration,
qualification or compliance, and will reimburse each such Holder, each of its
officers, directors, partners, legal counsel, and accountants and each person
controlling such Holder, each such underwriter, and each person who controls any
such underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating and defending or settling any such claim, loss,
damage, liability or action, provided that the Company will not be liable in any
such case to the extent that any such claim, loss, damage, liability or expense
arises out of or is based on any untrue statement or omission based upon written
information furnished to the Company by such Holder or underwriter and stated to
be specifically for use therein.  It is agreed that the indemnity agreement
contained in this Section 1.5 shall not apply to amounts paid in settlement of
any such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Company (which consent shall not be unreasonably
withheld).



(b)
Each Holder will, if Registrable Securities held by such Holder are included in
the securities as to which such registration, qualification or compliance is
being effected, indemnify the Company, each of its directors, officers,
partners, legal counsel, and accountants and each underwriter, if any, of the
Company’s securities covered by such a registration statement, each person who
controls the Company or such underwriter within the meaning of Section 15 of the
Securities Act, each other such Holder, and each of their officers, directors,
and partners, and each person controlling such Holder, against all claims,
losses, damages and liabilities (or actions in respect thereof) arising out of
or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any such registration statement, prospectus or other document,
or any omission (or alleged omission) to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse the Company and such Holders, directors, officers, partners,
legal counsel, and accountants, persons, underwriters, or control persons for
any legal or any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action, in
each case to the extent, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
registration statement, prospectus or other document in reliance upon and in
conformity with written information furnished to the Company by such Holder and
stated to be specifically for use therein provided, however, that the
obligations of such Holder hereunder shall not apply to amounts paid in
settlement of any such claims, losses, damages or liabilities (or actions in
respect thereof) if such settlement is effected without the consent of such
Holder (which consent shall not be unreasonably withheld); and provided that in
no event shall any indemnity under this Section 1.5 exceed the gross proceeds
from the offering received by such Holder.



(c)
Each party entitled to indemnification under this Section 1.5 (the “Indemnified
Party”) shall give notice to the party required to provide indemnification (the
“Indemnifying Party”) promptly after such Indemnified Party has actual knowledge
of any claim as to which indemnity may be sought, and shall permit the
Indemnifying Party to assume the defense of such claim or any litigation
resulting therefrom, provided that counsel for the Indemnifying Party, who shall
conduct the defense of such claim or any litigation resulting therefrom, shall
be approved by the Indemnified Party (whose approval shall not be unreasonably
withheld), and the Indemnified Party may participate in such defense at such
party’s expense, and provided further that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations under this Section 1.5, to the extent such failure is not
prejudicial.  No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.  Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.



(d)
If the indemnification provided for in this Section 1.5 is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any loss, liability, claim, damage or expense referred to therein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations.  The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.



(e)
Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.



1.6           Information by Holder.  Each Holder shall furnish to the Company
such information regarding such Holder and the distribution proposed by such
Holder as the Company may reasonably request in writing and as shall be
reasonably required in connection with any registration, qualification or
compliance referred to in this Agreement.


1.7           Rule 144 Reporting.  With a view to making available the benefits
of certain rules and regulations of the Commission that may permit the sale of
the Registrable Securities to the public without registration, the Company
agrees to use its best efforts to:


 
(a)
File with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at any
time it is subject to such reporting requirements; and



 
(b)
So long as a Holder owns any Registrable Securities, furnish to the Holder
forthwith upon written request a written statement by the Company as to its
compliance with the reporting requirements of Rule 144, and of the Securities
Act and the Exchange Act, a copy of the most recent annual or quarterly report
of the Company, and such other reports and documents so filed as a Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing a Holder to sell any such securities without registration.



1.8           Transfer or Assignment of Registration Rights.  The registration
rights granted to a Holder by the Company under this Agreement may be
transferred or assigned by a Holder provided that the Company is given written
notice at the time of or within a reasonable time after said transfer or
assignment, stating the name and address of the transferee or assignee and
identifying the Registrable Securities being transferred or assigned.  Such
transferees (other than transferees that acquire the Registrable Securities in a
registered public offering or pursuant to a sale under Rule 144) shall
automatically be entitled to receive the benefits of and be conclusively deemed
to have agreed to be bound by the terms and provisions of this Agreement as if
it were a party hereto, and shall be deemed to be Holders under this Agreement.


1.9           Delay of Registration.  No Holder shall have any right to take any
action to restrain, enjoin or otherwise delay any registration as the result of
any controversy that might arise with respect to the interpretation or
implementation of this Section 1.


2.           COVENANTS OF THE COMPANY.


The Company hereby covenants and agrees, so long as any Holder owns any
Registrable Securities, as follows:


2.1           Maintain Listing.  The Company covenants that, once it has
registered the Registrable Securities under the Securities Act, it shall use its
reasonable best efforts to maintain the listing of such securities on each stock
exchange or quotation system on which such securities are listed or quoted.


3.           MISCELLANEOUS.


3.1           Governing Law.  This Agreement shall be governed by and be
construed in accordance with the laws of the State of Delaware and the laws of
the United States of America applicable therein and the parties hereto
irrevocably attorn to the jurisdiction of the courts of the State of Delaware.


3.2           Third Party Beneficiaries.  Each Holder (other than the Agents)
shall be a beneficiary of this Agreement and entitled to all of the rights and
benefits of this Agreement as if such Holder was a party and signatory to this
Agreement and shall, for all purposes, be deemed a Holder under this
Agreement.  If the Company shall so request, each Holder (other than the Agents)
shall agree in writing to be subject to all of the terms hereof.


3.3           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.


3.4           Entire Agreement; Amendment; Waiver.  This Agreement (including
the Exhibit hereto) constitutes the full and entire understanding and agreement
between the parties with regard to the subjects hereof.  Neither this Agreement
nor any term hereof may be amended, waived, discharged or terminated, except by
a written instrument signed by the Company and the holders of at least 50% of
the Registrable Securities and any such amendment, waiver, discharge or
termination shall be binding on all the Holders, but in no event shall the
obligation of any Holder hereunder be materially increased, except upon the
written consent of such Holder.  This Agreement may be amended to add additional
stockholders as parties hereto with the consent of the Company only.


3.5           Notices, etc.  All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by United States
first-class mail, postage prepaid, sent by facsimile or delivered personally by
hand or nationally recognized courier addressed (a) if to a Holder, as indicated
on the list of Holders attached hereto as Exhibit “A”, or at such other address
or facsimile number as such holder or permitted assignee shall have furnished to
the Company in writing, or (b) if to the Company, at such address or facsimile
number as the Company shall have furnished to each Holder in writing.  All such
notices and other written communications shall be effective on the date of
mailing, confirmed facsimile transfer or delivery.


3.6           Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any Holder, upon any breach or default of the
Company under this Agreement shall impair any such right, power or remedy of
such Holder nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default therefore or thereafter
occurring.  Any waiver, permit, consent or approval of any kind or character on
the part of any Holder of any breach or default under this Agreement or any
waiver on the part of any Holder of any provisions or conditions of this
Agreement must be made in writing and shall be effective only to the extent
specifically set forth in such writing.  All remedies, either under this
Agreement or by law or otherwise afforded to any Holder, shall be cumulative and
not alternative.


3.7           Rights; Severability.  Unless otherwise expressly provided herein,
a Holder’s rights hereunder are several rights, not rights jointly held with any
of the other Holders.  In case any provision of the Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.


3.8           Information Confidential.  Each Holder acknowledges that the
information received by them pursuant hereto may be confidential and for its use
only, and it will not use such confidential information in violation of the
Exchange Act or reproduce, disclose or disseminate such information to any other
person (other than its employees or agents having a need to know the contents of
such information, and its attorneys), except in connection with the exercise of
rights under this Agreement, unless the Company has made such information
available to the public generally or such Holder is required to disclose such
information by a governmental body.


3.9           Titles and Subtitles.  The titles of the paragraphs and
subparagraphs of this Agreement are for convenience of reference only and are
not to be considered in construing or interpreting this Agreement.


[The remainder of this page is intentionally left blank.]



 
 

--------------------------------------------------------------------------------

 
      
        -  -      
 
    

3.10           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the day and year first above written.




GEOGLOBAL RESOURCES INC.




Per:           /s/ Allan J. Kent
Authorized Signing Officer




PRIMARY CAPITAL INC.




Per:           /s/ Barry Gordon
Authorized Signing Officer




JONES, GABLE & COMPANY LIMITED




Per:           /s/ Robb Hindson
Authorized Signing Officer



 
 

--------------------------------------------------------------------------------

 
